The Chancellor.
As to the first exception, the answer to certain specific facts charged in the bill, states, “ That it-may be true, &c. but that they have no knowledge of, and are strangers to, the foregoing facts, and leave the plaintiff to prove the same.” This is not a sufficient answer to facts which are not in the defendants’ own knowledge. A defendant ought to answer according to his information and belief, if he has any information on the subject distinct from the bill. This was the rule of pleading stated in Woods v. Morrell ; (1 Johns. Ch. Rep. 107.) and the authorities there referred to, show the rule. There was nothing said in Morris v. Parker, (3 Johns. Ch. Rep. 297.) in opposition to this rule. It was only declared, that when the defendant averred, in his answer, that he had no knowledge or information as to the matter of fact charged, he was not bound to say any thing as to his belief, and that when he was required to state his belief, if any, it was when he referred to information or hearsay. “As to the act of another,” says Bohun’s Cur. Can. (p. 111.) “ and which act the defendant does not certainly know, he ought to say, he has heard and thinks, or believes it to be true, or that he does not think or believe, &ic. and not to say only that he has heard.” The same precise rule is laid down in Wyatt’s P. R. 14. and 1 Har. Pr. in Chancery, 302. and in Cooper's Tr. of Pleading, 313. In the latter work, the rule is stated in these words: “ But as to facts which have not happened within his own knowledge, he must answer as to his information and belief, and *249mot to his information merely, without stating any belief either one way or the other.”
In the present case, the defendants answeras to knowledge, but they were bound to answer as to information likewise, and if they had information, they were to add their belief arising upon that information. Instead of this, they say, they are strangers to the foregoing facts. These are words of equivocal import. They may be strangers to the facts, and yet have information and belief in respect to them; or they may be strangers to the facts, and have no information concerning them. There is danger in permitting such loose and indefinite terms to supply the place of the simple averment, that the defendant had no information, or was utterly and entirely ignorant of the fact. The first exception ought, therefore, to have been allowed. The second and third exceptions are equally well founded. The answer states, that the defendants “ have not any knowledge of the foregoing matters, but from the statement thereof in the bill.” They may have had information, and not knowledge of the facts, and they were bound to answer to their information and belief, and to admit or deny an information dehors the bill. The second and third exceptions ought also to have been allowed by the master. In other respects, the report of the master was correct.
The exception to the report, in respect to the 1st, 2d, and 3d exceptions to the answer, is allowed, and the residue of the exception to the report disallowed,
The question of costs is reserved.